—Judgment, Supreme Court, New York County (Laura Drager, J., at plea; John Cataldo, J., at sentence), rendered January 12, 1999, convicting defendant of attempted robbery in the first degree, and sentencing him, as a persistent felony offender, to a term of 16 years to life, unanimously affirmed.
*276Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied 534 US —, 122 S Ct 224). Concur — Sullivan, J.P., Rosenberger, Rubin, Friedman and Marlow, JJ.